DETAILED ACTION
Applicant’s response, filed 25 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Status of Claims
Claims 4 and 26 are cancelled.
Claim 28 is newly added.
Claims 1-3, 5-25, and 27-28 are pending.
Claims 9-10 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 Aug. 2021.
Claims 3, 5-8, 11-18, 24-25, and 27-28 are rejected.
Claims 22-23 are objected to.
Claims 1-2 are allowed.

Priority
The effective filing date of the claimed invention is 24 March 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 July 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Specification
The amendment to the specification filed 25 July 2022 has been entered.
The objection to the specification in the Office action mailed 26 April 2022 has been withdrawn in view of the amendments to the specification received 25 July 2022.

Claim Interpretation
Independent claims 1, 3, and 25 recite “targets”. Applicant’s specification at para. [0103] defines the word “target” to refer to a composition which can be associated with a barcode, including oligonucleotides, DNA, mRNA, microRNA, tRNA, etc. Therefore, the term target is interpreted to mean the entity to which the barcode can be attached (e.g. an RNA molecule).
Claims 11 and 14 recite “…wherein the number of the plurality of synthetic multiplet expression profiles is a percentage of the plurality of expression profiles received in (a)” and  “…wherein the one or more expression profiles…used in training the machine learning model comprises a percentage of the plurality of expression profiles received in (a)”, respectively. Claim 11 is interpreted to mean that the number of the plurality of synthetic profiles is less than the total number of the plurality of expression profiles received in (a). Similarly, claim 14 is interpreted to mean that the one or more expression profiles used in training comprise less than the total number of the plurality of expression profiles received in (a).
Claim 27 recites “The method of claim 3, wherein the plurality of expression profiles is generated by: distributing the plurality of cells across a substrate comprising…”. Claim 3, from which claim 27 depends, recites “…(a) receiving a plurality of expression profiles of a plurality of cells…”. However, claim 3 does not require generating the plurality of profiles. Therefore, claim 27 serves to define the process in which the received plurality of profiles were previously generated, but a step of generating the plurality of profiles is not required within the metes and bounds of the claim. See MPEP 2113 I. 

Claim Rejections - 35 USC § 112(b)
The rejection of claim 27 in the Office action mailed 26 April 2022 under 35 U.S.S. 112(b) has been withdrawn in view of claim amendments received 25 July 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24 and 28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 24 is indefinite for recitation of “…wherein determining the number of molecular labels with distinct sequences associated with the cell label for each target of the plurality of targets in the sequencing data comprises: for one or more of the plurality of targets,”. It is unclear what limitation claim 24 intends to require to be performed for one or more of the plurality of targets in determining the number of molecular labels with distinct sequences. Therefore, the metes and bounds of the claim are unclear. It is noted that this appears to be a typographical error based on the previous claim set filed 22 Feb 2022, which recites “…for one or more of the plurality of targets, counting the number of molecular labels with distinct sequences associated with the cell label and the target in the sequencing data.”. Therefore, for purposes of examination, claim 24 will be interpreted accordingly. 
Claim 28 is indefinite for recitation of “…(g) identifying a cell type of each of the plurality of cells by correlating the number of molecular labels with distinct sequences associated with a cell label for a target in the single-cell expression profile with the cell type”. Claim 1, from claim 28 depends, recites “…(f) removing the expression profile identified as a multiplet from the plurality of expression profiles determined in (c); or (2) removing sequences…., thereby generating single-cell expression profiles of the plurality of cells in the sample.”. Given claim 1 recites “single-cell expression profiles of the plurality of cells”, it is unclear which single-cell expression profile “the single-cell expression profile” in claim 28 is intended to refer to. For example it is unclear if the single-cell expression profile is intended to be the single-cell expression associated with the cell label, or if the single-cell expression profile can be for a different cell label. Furthermore, if Applicant intends for the single-cell expression profile to be the single-cell expression profile associated with the cell label, then it is further unclear if this limitation is intended to be contingent on the expression profile for the cell label not being removed in step (f)(1) of claim 1. Similarly, given the claim recites “identifying a cell type of each of the plurality of cells” based on a single-expression profile, it is further unclear if this limitation is intended to be contingent on a single-cell expression profile existing for each of the cells, given claim 1 recites removing the expression profile associated with a cell label identified as a multiplet from the plurality of expression profiles (i.e. in an embodiment of claim 1, a single expression profile does not exist for each cell of the plurality of cells). As such, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to mean a cell type is identified for each cell of the single-cell expression profiles by correlating the number of molecular labels with distinct sequences associated with the respective cell label for a target in the respective single-cell expression profile with the cell type. To overcome the rejection, claim 28 can be amended to recite “…(g) for each single-cell expression profile, identifying a cell type of the respective cell by correlating the number of molecular labels with distinct sequences associated with the respective cell label for a target in the respective single-cell expression profile with the cell type”.

Response to Arguments
Applicant's arguments filed 25 July 2022 regarding 35 U.S.C. 112(b) at pg. 12, para. 5 to pg. 6, para. 3 have been fully considered but they are not persuasive because they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
Applicant’s arguments, see pg. 13, para. 4 to pg. 16, para. 2, filed 25 July 2022, with respect to the rejection of claims 1-2 and 22-24 under 35 U.S.C. 101 have been fully considered and are persuasive.  Specifically Applicant remarks that the claims represent an improvement in the technical field of single-cell sequencing by allowing for the single-cell sequencing of a larger number of cells using a certain amount of reagent while still avoiding misinterpretations of expression profiles due to multiplet formation, given that conventional methods for single cell sequencing require capturing fewer cells to minimize doublet formation rates (Applicant’s remarks at pg. 14, para. 3 to pg. 15, para. 1). Therefore, independent claim 1 integrates the recited judicial exception into the practical application of an improvement to single-cell sequencing technology by increasing throughput and reducing costs of single-cell sequencing experiments. Furthermore, this improvement is reflected in the additional elements of claims 1 of “(a) stochastically barcoding a plurality of targets in a plurality of cells in a sample to create a plurality of stochastically barcoded targets for each cell of the plurality of cells, wherein each of the plurality of stochastic barcodes comprise a cell label and a molecular label….; (b) obtaining sequencing data comprising sequences of the pluralities of stochastically barcoded targets from the plurality of cells…”, and the similarly recited claim limitations in claim 22. Accordingly, the rejection of claims 1-2 and 22-24 have been withdrawn. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5-8, 11-18, 25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 3 and 25 being representative) is directed a method for identifying a multiplet expression profile. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 3 recites the following steps which fall under the mental processes groupings of abstract ideas:
(a) receiving a plurality of expression profiles of a plurality of cells in a sample, wherein each expression profile of the plurality of expression profiles comprise an occurrence of each target of a plurality of targets for each cell of the plurality of cells;
(b) generating a plurality of synthetic multiplet expression profiles from the plurality of expression profiles of the plurality of cells;
(c) identifying an expression profile associated with a cell of the plurality of cells from the plurality of expression profiles associated with a cell of the plurality of cells as a singlet or a multiplet based on expression profiles of the plurality of synthetic multiplet expression profiles generated in (b); and
(d) for each expression profile identified as a multiplet in (c), removing the expression profile identified as a multiplet from the plurality of expression profiles received in (a), thereby generating single-cell expression profiles of the plurality of cells in the sample.
Claim 25 recites the following steps which fall under the mental processes groupings of abstract ideas:
(a) receiving a plurality of profiles of a plurality of cells in a sample, wherein the plurality of profiles comprises a plurality of mRNA expression profiles, a plurality of protein expression profiles, a plurality of mutation profiles, and/or a plurality of methylation profiles;
(b) generating a plurality of synthetic multiplet profiles from the plurality of profiles of the plurality of cells; 
(c) identifying a profile associated with a cell of the plurality of cells from the plurality of profiles as a singlet or a multiplet based on profiles of the plurality of synthetic multiplet profiles generated in (b); and
(d) for each profile identified as a multiplet in (c), removing the profile identified as a multiplet from the plurality of profiles received in (a), thereby generating single-cell profiles of the plurality of cells in the sample.
The identified claim limitations falls into one of the groups of abstract ideas of mental processes for the following reasons. In this case, the steps of receiving a plurality of expression profiles in claim 23, or profiles in claim 25, of the plurality of cells involves reading a plurality of expression profiles, which can be practically performed in the mind. The step of generating a plurality of synthetic multiplet expression profiles in claim 3 (or multiplet profiles in claim 25) involves combining at least two of the expression profiles previously received (e.g. by taking an average expression), which can be practically performed in the mind. Furthermore, identifying an expression profile of the expression profiles, or profile of the plurality of profiles in claim 25, as a singlet or multiplet based on the plurality of synthetic mulitplet expression profiles involves comparing the expression profile to the synthetic multiplet expression profile to determine if the expression profile is a singlet or multiplet, which can be practically performed in the mind. Last, for each expression profile, or profile, identified as being a multiplet, removing the profile identified as being a multiplet from the plurality of profiles involves analyzing the plurality of profiles to remove any profiles identified to be a multiplet, which can be practically performed in the mind. Therefore, these limitations recite a mental process.
Dependent claims 5-8 and 11-18 further recite an abstract idea Dependent claim 5 further recites the mental process of selecting a number of expression profiles of the plurality of expression profiles; and combining the expression profiles selected in (1) to generate the synthetic multiplet expression profile. Dependent claim 6 further recites the mental process of combining occurrences of the target in the expression profiles selected to generate an occurrence of the target in the synthetic multiplet expression profile. Dependent claim 7 further recites the mental process and mathematical concept of determining a sum of the occurrences of the target in the expression profiles selected. Dependent claim 8 further recites the mental process and mathematical concept of determining a weighted sum of the occurrences of the target in the expression profiles selected. Dependent claim 11 further recites the mental process of selecting a number of expression profiles as a percentage of the plurality of expression profiles received in (a). Dependent claims 12 and 15 further recite the mental process of selecting a number of expression profiles as 10% of the plurality of expression profiles received in (a). Dependent claim 13 further recites the mental process and mathematical concept of training a machine learning model for expression profile multiplet identification from the expression profiles of the plurality of synthetic multiplet expression profiles generated in (b) and one or more expression profiles of the plurality of expression profiles received in (a), given training a machine learning model encompasses training a linear regression classifier, which amounts to a textual equivalent to performing mathematical calculations (e.g. calculating a weighted sum of variables); claim 13 further recites the mental process and mathematical concept of identifying the expression profile of the plurality of expression profiles associated with the cell of the plurality of cell as a singlet or a multiplet based on the expression profile using the machine learning model. Dependent claim 14 further recites the mental process of using a percentage of the plurality of expression profiles in the training of the machine learning model. Dependent claim 16 further recites the mental process and mathematical concept of projecting the expression profiles of the plurality of synthetic multiplet expression profiles generated in (b) from an expression profile space into a lower dimensional projection space to generate projected expression profiles of the plurality of synthetic multiplet expression profiles; projecting the one or more expression profiles of the plurality of expression profiles received in (a) from the expression profile space into the lower dimensional projection space to generate one or more projected expression profiles of the plurality of expression profiles; and (3) training the machine learning model for expression profile multiplet identification from the projected expression profiles of the plurality of synthetic multiplet expression profiles from (1) and the one or more projected expression profiles of the plurality of expression profiles in (2). Regarding the steps of projecting the expression profiles into a lower dimensional projection space, the broadest reasonable interpretation of the limitation involves performing a t-Distributed Stochastic Neighbor Embedding (t-SNE), which requires calculating distances between pairs of points and thus amounts to a textual equivalent to performing mathematical calculations. Dependent claim 17 further recites the mental process and mathematical concept of projecting the expression profile of the plurality of the plurality of expression profiles associated with the cell of the plurality of cell to generate a projected expression profile of the plurality of expression profiles, wherein identifying the expression profile of the plurality of expression profiles associated with the cell of the plurality of cell as a singlet or a multiplet based on the expression profile using the machine learning model comprises: identifying the expression profile of the plurality of expression profiles associated with the cell of the plurality of cells as a singlet or a multiplet based on the projected expression profile of the plurality of expression profiles using the machine learning model, for the same reasons discussed above for claim 16. Dependent claim 18 further recites the mental process and mathematical concept of performing the projection using a t-distributed stochastic neighbor embedding (tSNE) method. Therefore, claims 3, 5-8, 11-18, 25, and 27 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. 
Claims 3, 5-8, 11-18, 25, and 27 do not recite any elements in addition to the recited judicial exception. Therefore, the claims do not recite any additional elements that integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). As such, the claims as a whole do no integrate the abstract idea into practical application, and claims 3, 5-8, 11-18, 25, and 27 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons. Claims 3, 5-8, 11-18, 25, and 27 do not recite any elements in addition to the recited judicial exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 25 July 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that claims 3 and 25 integrate the recited judicial exception into the practical application of an improvement to single-cell based technology, such as sequencing data, by differentiating between singlet and multiplet expression profiles, thereby reducing misinterpretation of the expression profiles that could be caused by multiplets in expression profiles for single-cell analysis, while not having to use more reagents to achieve similar results by reducing the number of cells across microwells (Applicant’s remarks at pg. 13, para. 4 to pg. 16, para. 2).
This argument is not persuasive. First, it is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). In this case, claims 3, 5-8, 11-18, 25, and 27 do not recite any elements in addition to the recited judicial exception. Therefore, the claims cannot integrate the recited judicial exception into a practical application of an improvement to technology. 
Furthermore, after the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. See MPEP 2106.05(a). In this case, independent claims 3 and 25 recite “(a) receiving a plurality of expression profiles of a plurality of cells…” and “(a) receiving a plurality of profiles of a plurality of cells in a sample…”, but the claims do not require generating the single-cell profiles. Therefore, the argued improvement to technology achieved by generating more single-cell profiles using less reagents is not reflected in the claims. As such, the claims do not reflect the disclosed improvement to technology.

Applicant remarks that dependent claims from claims 3 and 25 are eligible for the same reasons discussed above (Applicant’s remarks at pg. 16, para. 3).
This argument is not persuasive for claims 5-8, 11-18, 25, and 27 for the same reasons discussed above. However, it is noted that dependent claims 22-24 are patent eligible because claim 22 recites the additional element of generating the plurality of expression profiles by physically barcoding the plurality of targets in the plurality of cells and obtaining sequencing data of the plurality of barcoded targets, such that the improvement to technology is reflected in the claims.

Allowable Subject Matter
Claims 1-2 are allowed.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-2 and 22-23 are free of the art for reasons discussed in the Office action mailed 23 Nov. 2021. Furthermore, claims 1-2 and 22-23 are patent eligible for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672